Citation Nr: 1016940	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  02-02 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to VA benefits for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Veteran's brother




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to 
December 1968.  He died in October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In September 2007, the appellant and the Veteran's brother 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

In November 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
for further development.  The appeal must again be REMANDED 
to the RO via the AMC.  VA will notify the appellant if 
further action is required.


REMAND

Of record is a Medical Certificate of Death documenting that 
the Veteran died in October 2000 and the immediate cause of 
death was pancreatic cancer with pleural effusion listed as a 
condition which gave rise to the immediate cause of death.  

In the November 2007 Remand, the Board requested that a 
physician review the claims folder and render an opinion as 
to three questions, one of which was whether it is at least 
as likely as not that exposure to Agent Orange (or some other 
herbicide) during service contributed to the Veteran's death.  

The physician answered in the negative, providing a rationale 
that "Pancreatic cancer is not one of the conditions 
presumptively caused by Agt Orange exposure."  

This rationale is a legal conclusion.  It is not reasoning 
based in medical expertise and, furthermore, does not address 
the question asked (whether exposure to Agent Orange caused 
the disease or diseases that caused the Veteran's death).  

The appellant could prove her case by evidence showing that a 
disease or injury that caused the Veteran's death should be 
service connected on either (1) a presumptive basis or on (2) 
a direct causation basis.  Cf. Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The Board does not require an expert 
opinion to determine whether presumptive service connection 
is available for pancreatic cancer in this case.  However, 
the Board may not rely on its own unsubstantiated opinion as 
to whether exposure to Agent Orange (or any herbicide agent) 
during service, actually caused a condition (e.g. pancreatic 
cancer) that resulted in the Veteran's death.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).

Here, the Board requires an expert medical opinion as to 
whether exposure to Agent Orange, or any other herbicide 
agent, during service, actually caused the Veteran's death.  
The opinion rendered in April 2009 does not address that 
question.  

Of note is that once VA goes down the path of providing a 
medical examination, even if an examination is not 
statutorily required, it must provide an adequate one or, at 
minimum, notify the claimant as to why one cannot or will not 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Furthermore, a remand by the Board confers upon the 
claimant a right to compliance with the remand orders.  
Stegall v. West, 11 Vet App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims folder to be 
reviewed by the VA physician who rendered 
the opinion in April 2009.  If that 
physician is not available, arrange for 
the claims folder to be reviewed by a 
different VA physician.  The physician 
should indicate in the report whether he 
or she reviewed the claims folder.  

The physician is asked to provide an 
expert medical opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that exposure to 
Agent Orange (or some other herbicide) 
during service contributed substantially 
or materially to cause the Veteran's 
death.  

A rationale, based upon medical expertise, 
must be provided for the opinion rendered.  
A rationale consisting solely of a legal 
conclusion (i.e. a rationale that explains 
only that there is no legal presumption of 
service connection for a given disease) is 
not adequate.  

2.  Then, readjudicate the claim on 
appeal.  If any benefit sought is not 
granted in full, furnish the appellant and 
her representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


